Citation Nr: 0411703	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-18 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to a compensable disability evaluation for 
service-connected high frequency hearing loss in the left 
ear.

3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right knee 
disability has been submitted.  


REPRESENTATION

Veteran represented by:	David W. West, Esq.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran received an honorable discharge for the period of 
active service from February 1971 to February 1973.  He 
received a bad conduct discharge for the period of active 
service from October 1982 to August 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which (1) denied a compensable 
evaluation for service-connected high frequency hearing loss 
in the left ear; (2) denied service connection for a right 
shoulder disability; and (3) determined that no new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a right knee 
disability.  Appeal has been perfected with respect to all 
three issues.

In June 2003, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge of the Board, 
sitting in Montgomery, Alabama. 

On another matter, the record indicates that the veteran has 
filed what appears to be new claims of entitlement to service 
connection for right ear sensorineural hearing loss in 
October 2002, as well as to service connection for 
disabilities involving his "eyes, shoulder, back and both 
ears," in March 2003.  The latter filing is not specific as 
to the disabilities being claimed, and whether it refers in 
part to issues currently on appeal (that is, the claimed 
right shoulder disability and left ear hearing loss).  The 
Board refers these "new" filings to the RO, the agency of 
original jurisdiction, for further development and 
evaluation.



Finally, the Board notes that the medical evidence of record 
indicates that the veteran has reported ringing in his ears.  
A claim of entitlement to service connection for tinnitus is 
a separate and distinct claim from that for sensorineural 
hearing loss.  If the veteran desires to pursue a tinnitus 
claim, he must do so at the RO level, as the RO is the agency 
of original jurisdiction. 


REMAND

The Board has reviewed all of the evidence and information of 
record.  It finds that a remand is in order to ensure that 
the veteran's due process rights, including those arising 
from the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), as amended, 
are met, and to further develop the evidentiary record.  

First, with respect to VCAA, the Board notes that this law, 
enacted on November 9, 2000, redefined the obligations of VA 
with respect to the duty to assist, imposed on VA certain 
notification requirements, and eliminated the requirement 
that a claim be well-grounded.  The United States Court of 
Appeals for Veterans Claims (Court) has interpreted the VCAA 
to mean that claimants must be given VCAA notifications as 
part of the due process accorded to them.  A valid VCAA 
notification would include VCAA provisions, a specific 
discussion of what VA would do to assist claimants, including 
notification of what evidence the VA would obtain on the 
claimants' behalf, and what the claimants must provide to 
substantiate their claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

There is no evidence of record indicating that the veteran 
was notified of the VCAA at any time before the RO's 
September 2001 rating decision was issued.  The Board 
acknowledges that some of VA regulations implementing VCAA, 
namely 38 C.F.R. § 3.159, were included in the February 2003 
Statement of the Case (SOC).  However, the Board is of the 
opinion that the SOC alone does not meet the requirements of 
a valid VCAA notice consistent with relevant legal precedent, 
including Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Such a notice and VA assistance in substantiating claims are 
required with respect to the issues concerning the right 
shoulder disability and left ear hearing loss.  Moreover, 
with respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a right knee injury, 
VA's VCAA duties extend to assistance in obtaining relevant 
evidence from any new source as identified by the veteran.  
See, e.g., VBA Fast Letter 01-13 (February 5, 2001).      

Second, with respect to the left ear hearing loss issue, the 
record indicates that the veteran has been afforded several 
VA audiology examinations in connection with his claim.  The 
most recent examination was performed in February 2003.  The 
report of this examination provides that the examiner was 
unable to obtain accurate test results.  Prior to February 
2003, the veteran had a VA audiology examination in July 
2001.  The RO's September 2001 rating decision apparently was 
based upon July 2001 audiology test results.  

While the Board is of the opinion that July 2001 results may 
not be so outdated as to be considered unreliable for the 
purposes of this claim, it has considered the veteran's 
testimony at the June 2003 hearing.  While the veteran did 
not specifically allege that his hearing became worse since 
the July 2001 examination was performed, a liberal 
interpretation of his recent hearing testimony would indicate 
that that is his allegation.  Audiology examination results 
more recent than those from July 2001 would be conducive to 
an evaluation commensurate to the current extent of left ear 
hearing impairment.  
  
In light of all of the foregoing, the Board finds that a 
remand is warranted for valid VCAA notification, along with 
further development necessitated as a result thereof, and a 
VA compensation and pension examination by a qualified 
audiologist.  This remand order directs the following:
  
1.  Provide the veteran a valid VCAA 
notification and assist him in developing the 
evidentiary record consistent with VCAA.  The 
notice and subsequent assistance must be 
consistent with VCAA, as amended, VA 
regulations implementing VCAA, and applicable 
legal precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  Schedule the veteran for a VA 
audiology examination by a qualified 
audiologist sufficient to determine the 
extent of the veteran's left ear hearing 
loss in accordance with applicable law 
and regulations, including VA diagnostic 
criteria.  The veteran's claims folder 
should be made available to the examiner.  
Any report(s) resulting from the 
examination should be associated with the 
veteran's claims folder.  

3.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether a compensable rating is 
warranted for the left ear hearing loss; 
whether service connection is warranted 
for the right shoulder disability; and 
whether new and material evidence has 
been submitted to reopen the claim 
pertaining to the right knee disability.  
If the decision remains in any manner 
adverse to the veteran with respect to 
any issue, provide the veteran and his 
attorney a Supplemental Statement of the 
Case and give them an appropriate amount 
of time to respond to it.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




